Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2018

                                       No. 04-17-00808-CV

                                          Daniel CRISP,
                                            Appellant

                                                 v.

                                          Ismael CLAY,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI10107
                       The Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
       The reporter’s record was due January 2, 2018, but was not filed. On January 10, 2018,
the court reporter, Maria E. “Mary Helen” Vargas, filed a notification of late record stating her
potion of the reporter’s record was not filed because appellant has not paid or made
arrangements to pay the reporter’s fee to prepare the record and appellant is not entitled to the
record without paying the fee.

         Accordingly, we ORDER appellant to provide written proof to this court on or before
February 2, 2018 that either (1) the reporter’s fee has been paid or arrangements satisfactory to
the reporter have been made to pay the reporter’s fee; or (2) appellant is entitled to the reporter’s
record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails
to file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See id. R. 37.3(b).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court